UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File Number 811-04010 OCM Mutual Fund 2600 Kitty Hawk Road Suite 119 Livermore, CA 94551 (Address of principal executive offices) OCM Mutual Fund Attn: Greg Orrell 2600 Kitty Hawk Road Suite 119 Livermore, CA 94551 (Name and address of agent for service) Registrant's telephone number, including area code: (925) 455-0802 Date of fiscal year end: November 30 Date of reporting period: July 1, 2013 through June 30, 2014 Item 1. Proxy Voting Record Company Name Company Symbol CUSIP Number Shareholder Meeting date Describe The Matter Voted On Proposed by Company or Shareholder Did Orrell Capital vote? How did Orrell Capital vote? Votes cast for or against Mgt Amarillo Gold Corp. AGC CN 02301T959 7/19/2013 1. Set number of directors at 6; 2. Elect Company Yes For For directors; 3. Appoint MSCM LLP as auditors; 4. Approve resolution regarding stock option plan. Sibanye Gold Ltd. ADR SBGL 11/5/2013 1. Approval for allotment and issue of the Company Yes For For consideration shares; 2. Elect Mr. R.T.L. Chan as director; 3. Elect Mr. C.D. Chadwick as director. Indochine Mining Ltd. IDC AU B4522B3 11/19/2013 2. Adoption of Remuneration report; 3-4. Elect Company Yes For For Dr. Michael Leggo and Mr. Gavan Farley as directors; 5. Ratification of previous issue of shares under placement; 6. Approval of 10% placement facility. Royal Gold, Inc. RGLD 11/20/2013 1. Elect William Hays & Ronald Vance as Company Yes For For directors; 2. Appoint Ernst & Young as auditors; 3. Approve advisory resolution relating to executive compensation. Kingsgate Consolidated Ltd. KCN AU Q5318K103 11/26/2013 1-2. Re-election of Peter Alexander and Craig Company Yes For 1-4 For Carracher as directors; 3. Approval of Against 5 remuneration report; 4. Issue of performance rights to Gavin Thomas; 5. That another shareholders special meeting be held within 90 days of the company's 2013 annual meeting. Newmont Mining Corp. NEM 2/25/2014 1. Elect directors; 2. Ratify appointment of Company Yes For 1-3 For 1-3 Independent auditors; 3. Approve executive Against 4 Against 4 officer compensation; 4. Stockholder proposal regarding political spending disclosure. Company Name Company Symbol CUSIP Number Shareholder Meeting date Describe The Matter Voted On Proposed by Company or Shareholder Did Orrell Capital vote? How did Orrell Capital vote? Votes cast for or against Mgt New Gold, Inc. NGD 4/30/2014 1. Elect directors; 2. Appoint Deloitte LLP as Company Yes For For auditor, directors to fix remuneration; 3. Res- olution to approve all unallocated options under company's stock option plan; 4. Approve an amendment to the company's long term incentive plan; 5. Approve non-binding reso- ution accepting company's approach to executive compensation. Eldorado Gold Corp. EGO 5/1/2014 1. Elect directors; 2. Appoint KPMG LLP as Company Yes For For auditor; 3. Authorize directors to set auditor's pay; 4.Approve repeal of bylaw number 1 and adoption of new bylaw number 1; 5.Approve amendments eliminating class of convertible non-voting shares; 6. Approve re-stated stock option plan for officers and directors; 7. Approve re-stated stock option plan for employees, consultants and advisors; 8. Approve resolution adopting the new performance share unit plan. Goldcorp, Inc. GG 5/1/2014 A. Elect directors; B. Appoint Deloitte LLP as Company Yes For For auditor and authorize directors to fix remuneration; C. Resolution approving amend- ments to the restricted stock option plan; D. Resolution approving amendment to the company's stock option plan; E. Non-binding resolution approving amendment to executive compensation. Company Name Company Symbol CUSIP Number Shareholder Meeting date Describe The Matter Voted On Proposed by Company or Shareholder Did Orrell Capital vote? How did Orrell Capital vote? Votes cast for or against Mgt Barrick Gold Corp.
